DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In page 1, line 9, and page 6, line 28, “infinitely” should be “continuously”

Claim Objections
Claims 1-5 and 7-9 are objected to because of the following informalities:
In claims 1 and 8-9, “between the second end position and the change position;” should be “between the second end position and the predefinable change position;”
In claims 1 and 8-9, “the deceleration torque as a function of a detected disturbance variable.” should be “the deceleration torque as a function of [[a]] the at least one detected disturbance variable.”
In claims 2-5 and 7, “the disturbance variable” should be “the at least one disturbance variable”
In claim 7, “the electrical driving machine being activated” should be “the electrical driving machine is activated”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 8-9 of this application include claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“a control unit” configured to monitor various variables and change a deceleration torque in claims 8-9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
While “control unit 24” is shown as a box in Fig. 1 and described in at least Page 9, lines 22-30, as well as throughout the specification, none of the descriptions indicate whether the control unit takes the form of hardware, software executed by a processor, or another form entirely. Therefore, the structure of the control unit is indefinite and the claimed are rejected under 35 USC 112(b) in the section of this office action called “Claim Rejections – 35 USC 112”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 8-9, the claim limitation reciting “a control unit” configured to monitor various variables and change a deceleration torque invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification reveals that, while “control unit 24” is shown as a box in Fig. 1 and described in at least Page 9, lines 22-30, as well as throughout the specification, none of the descriptions indicate whether the control unit takes the form of hardware, software executed by a processor, or another form entirely.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burford et al. (US 20200023850 A1), hereinafter referred to as Burford.
Regarding claim 1, Burford discloses A method for operating a motor vehicle including an actuating element which is steplessly displaceable between a first end position and a second end position (See at least Fig. 6 in Burford: Burford discloses a single pedal crawl feature for a vehicle [See at least Burford, 0107-0114]), the method comprising the following steps: 
monitoring an instantaneous position of the actuating element (See at least Fig. 6 in Burford: Burford discloses that at step S107 the vehicle control unit (VCU) 10 checks the position of accelerator (throttle) pedal 161 by reference to accelerator pedal position signal 161S [See at least Burford, 0111]. Also see at least Fig. 5 in Burford: Burford further discloses that this accelerator position corresponds to the amount of powertrain torque demanded by the driver increasing at 520 [See at least Burford, 0111]), a deceleration torque being predefined for the motor vehicle when the instantaneous position is in a deceleration range situated between the first end position and a predefinable change position (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]. It will therefore be appreciated that the less the accelerator is actuated, the greater the braking force and the less the drivetrain force, and the more the accelerator is actuated, the less the braking force and the greater the drivetrain force; any arbitrary actuation amount between minimum and maximum actuation can be regarded as applicant’s “predefinable change position”), and an acceleration torque being predefined for the motor vehicle when the instantaneous position is in an acceleration range situated between the second end position and the change position (See at least Fig. 6 in Burford: Burford discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]. It will therefore be appreciated that the less the accelerator is actuated, the greater the braking force and the less the drivetrain force, and the more the accelerator is actuated, the less the braking force and the greater the drivetrain force; any arbitrary actuation amount between minimum and maximum actuation can be regarded as applicant’s “predefinable change position”); 
monitoring for an occurrence of at least one disturbance variable which influences an actual deceleration of the motor vehicle effectuated by the deceleration torque (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]); and 
changing the deceleration torque as a function of a detected disturbance variable (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]).

Regarding claim 2, Burford discloses The method as recited in claim 1, wherein the deceleration torque is changed in such a way that the influence of the disturbance variable on the actual deceleration is compensated for by the change (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]).

Regarding claim 3, Burford discloses The method as recited in claim 1, wherein an uphill grade and/or a downhill grade, of a road on which the motor vehicle is driving, is monitored as the disturbance variable (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]).

Regarding claim 6, Burford discloses The method as recited in claim 1, further comprising: (i) activating an electric motor which is configured to actuate a master brake cylinder of the motor vehicle, to at least partially generate the deceleration torque, and/or (ii) activating an electric motor of a driving dynamics control system of the motor vehicle to at least partially generate the deceleration torque, and/or (iii) activating an electrical driving machine of the motor vehicle to at least partially generate the deceleration torque by operating the electrical driving machine as a generator (Burford discloses that the brake force applied automatically by the system in response to the position of the accelerator pedal may be applied to the brake wheel by means of application of braking torque by an electric motor, optionally in the form of regenerative braking, in place of or in combination with the foundation braking system of the vehicle [See at least Burford, 0117]).

Regarding claim 7, Burford discloses The method as recited in claim 6, wherein the electric motor of the driving dynamics control system and/or the electrical driving machine being activated to compensate for the influence of the disturbance variable on the actual deceleration (Burford discloses that the brake force applied automatically by the system in response to the position of the accelerator pedal, which is based on the gradient, may be applied to the brake wheel by means of application of braking torque by an electric motor, optionally in the form of regenerative braking, in place of or in combination with the foundation braking system of the vehicle [See at least Burford, 0116-0117]).
However, Burford does not explicitly disclose the method wherein the electric motor, which is configured to actuate the master brake cylinder, is activated to generate a base deceleration torque.
However, Goto does teach a one-pedal method wherein the electric motor, which is configured to actuate the master brake cylinder, is activated to generate a base deceleration torque (Goto teaches that, in a one-pedal mode of performing both acceleration control and deceleration control using only the accelerator pedal 21, when the pressing amount of the accelerator pedal 21 falls below a preset predetermined value, the electric booster 10 drives the electric motor 10B, thereby generating the hydraulic pressure in the master cylinder 8 with use of the booster piston and automatically providing the braking force by increasing the pressure in each of the wheel cylinders 4L, 4R, 5L, and 5R [See at least Goto, 0051]). Both Goto and Burford teach one-pedal modes for operating vehicle brake systems. However, only Goto explicitly teaches where the braking pressure may be generated at least partially by an electric booster actuating a master cylinder.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the one-pedal system of Goto so that the non-regenerative braking portion of the braking is provided by an electric booster actuating a master cylinder, as in Burford. Anyone of ordinary skill in the art will appreciate that an electric brake booster is an obvious way to actuate a master cylinder and generate hydraulic pressure to brake a vehicle

Regarding claim 8, Burford discloses A device for operating a motor vehicle, the motor vehicle including an actuating element which is steplessly displaceable between a first end position and a second end position (See at least Fig. 6 in Burford: Burford discloses a single pedal crawl feature for a vehicle implemented by a vehicle control unit (VCU) 10 [See at least Burford, 0107-0114]), wherein the device comprises: 
a control unit (See at least Fig. 6 in Burford: Burford discloses a single pedal crawl feature for a vehicle implemented by a vehicle control unit (VCU) 10 [See at least Burford, 0107-0114]) configured to: 
monitor an instantaneous position of the actuating element (See at least Fig. 6 in Burford: Burford discloses that at step S107 the vehicle control unit (VCU) 10 checks the position of accelerator (throttle) pedal 161 by reference to accelerator pedal position signal 161S [See at least Burford, 0111]. Also see at least Fig. 5 in Burford: Burford further discloses that this accelerator position corresponds to the amount of powertrain torque demanded by the driver increasing at 520 [See at least Burford, 0111]), a deceleration torque being predefined for the motor vehicle when the instantaneous position is in a deceleration range situated between the first end position and a predefinable change position (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]. It will therefore be appreciated that the less the accelerator is actuated, the greater the braking force and the less the drivetrain force, and the more the accelerator is actuated, the less the braking force and the greater the drivetrain force; any arbitrary actuation amount between minimum and maximum actuation can be regarded as applicant’s “predefinable change position”), and an acceleration torque being predefined for the motor vehicle when the instantaneous position is in an acceleration range situated between the second end position and the change position (See at least Fig. 6 in Burford: Burford discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]. It will therefore be appreciated that the less the accelerator is actuated, the greater the braking force and the less the drivetrain force, and the more the accelerator is actuated, the less the braking force and the greater the drivetrain force; any arbitrary actuation amount between minimum and maximum actuation can be regarded as applicant’s “predefinable change position”); 
monitor for an occurrence of at least one disturbance variable which influences an actual deceleration of the motor vehicle effectuated by the deceleration torque (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]); and 
change the deceleration torque as a function of a detected disturbance variable (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]).

Regarding claim 9, Burford discloses A motor vehicle (See at least Fig. 1 in Burford: Burford discloses a vehicle 100 [See at least Burford, 0071]), comprising: 
an actuating element configured to steplessly displace between a first end position and a second end position (See at least Fig. 6 in Burford: Burford discloses a single pedal crawl feature for a vehicle which involves measuring displacement of accelerator (throttle) pedal 161 [See at least Burford, 0107-0114]); and 
a device configured to operate the motor vehicle (See at least Fig. 1 in Burford: Burford discloses vehicle 100 comprises a vehicle control unit (VCU) 10 [See at least Burford, 0071]), the device including: 
a control unit (See at least Fig. 6 in Burford: Burford discloses a single pedal crawl feature for a vehicle implemented by vehicle control unit (VCU) 10 [See at least Burford, 0107-0114]) configured to: 
monitor an instantaneous position of the actuating element (See at least Fig. 6 in Burford: Burford discloses that at step S107 the vehicle control unit (VCU) 10 checks the position of accelerator (throttle) pedal 161 by reference to accelerator pedal position signal 161S [See at least Burford, 0111]. Also see at least Fig. 5 in Burford: Burford further discloses that this accelerator position corresponds to the amount of powertrain torque demanded by the driver increasing at 520 [See at least Burford, 0111]), a deceleration torque being predefined for the motor vehicle when the instantaneous position is in a deceleration range situated between the first end position and a predefinable change position (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]. It will therefore be appreciated that the less the accelerator is actuated, the greater the braking force and the less the drivetrain force, and the more the accelerator is actuated, the less the braking force and the greater the drivetrain force; any arbitrary actuation amount between minimum and maximum actuation can be regarded as applicant’s “predefinable change position”), and an acceleration torque being predefined for the motor vehicle when the instantaneous position is in an acceleration range situated between the second end position and the change position (See at least Fig. 6 in Burford: Burford discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]. It will therefore be appreciated that the less the accelerator is actuated, the greater the braking force and the less the drivetrain force, and the more the accelerator is actuated, the less the braking force and the greater the drivetrain force; any arbitrary actuation amount between minimum and maximum actuation can be regarded as applicant’s “predefinable change position”); 
monitor for an occurrence of at least one disturbance variable which influences an actual deceleration of the motor vehicle effectuated by the deceleration torque (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]); and 
change the deceleration torque as a function of a detected disturbance variable (See at least Fig. 6 in Burford: Burford discloses that at step S105 the VCU 10 applies the braking system 540, 12d by causing the pressure of brake fluid in the braking system 12d to reach a first pressure value P1, where P1 is calculated based on the gradient of the driving surface 530, determined by reference to gradient signal 11GS [See at least Burford, 0110]. Burford further discloses that as the amount of powertrain torque demanded by the driver increases 520, with increasing depression of the accelerator pedal 161, the VCU 10 decreases the amount of brake pressure P, 540 applied by the braking system 12d to a second pressure value P2 that is calculated in dependence on the gradient signal 11GS and accelerator pedal position signal 161S [See at least Burford, 0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (US 20200023850 A1) in view of Nottebaum et al. (US 20190055762 A1), hereinafter referred to as Nottebaum.
Regarding claim 4, Burford discloses The method as recited in claim 1.
However, Burford does not explicitly teach the method wherein a wind speed and/or a wind direction, in surroundings of the motor vehicle, is monitored as the disturbance variable.
However, Nottebaum does teach a method for regulating brake torque wherein a wind speed and/or a wind direction, in surroundings of the motor vehicle, is monitored as the disturbance variable (Nottebaum teaches that variable braking torque generated by the locking device 7 is dependent on signals of further sensors 13, 14, 15, wherein, if the wind sensor 14 reports wind or gusts of wind, the braking torque is typically increased in order to confront a wind pressure attacking the motor vehicle door 1 [See at least Nottebaum, 0045]). Both Burford and Nottebaum teach methods for regulating brake torque based on external factors. However, only Nottebaum explicitly teaches where the brake torque may be regulated based on sensed wind or wind gusts, which are indicative of wind speed and direction.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake torque control system of Burford to also control brake torque based on wind speed and direction, as in Nottebaum. Doing so improves safety by allowing the vehicle to compensate for dangerous wind conditions and still perform predictably.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (US 20200023850 A1) in view of Alpman et al. (US 20180134292 A1), hereinafter referred to as Alpman.
Regarding claim 5, Burford discloses The method as recited in claim 1.
However, Burford does not explicitly teach the method wherein a payload onto the motor vehicle and/or a total weight of the motor vehicle, is monitored as the disturbance variable.
However, Alpman does teach a method for adjusting brake torque wherein a payload onto the motor vehicle and/or a total weight of the motor vehicle, is monitored as the disturbance variable (Alpman teaches a method including determining a vehicle weight, and adjusting the braking torque to be activated taking into account the determined vehicle weight [See at least Alpman, 0053]). Both Alpman and Burford teach methods for controlling vehicle braking torque. However, only Alpman explicitly teaches where vehicle weight may be monitored so that braking torque may be controlled based on the vehicle weight.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake torque control system of Burford to also control brake torque based on vehicle weight, as in Alpman. Doing so improves safety by allowing the vehicle to compensate for a load or weight of the vehicle and still brake predictably.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668   
                                                                                                                                                                                                     /YAZAN A SOOFI/Primary Examiner, Art Unit 3668